DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 11/03/22 (“Amend.”), in which: claims 1 and 15 are amended; and the rejection of the claims are traversed.  Claims 1-20 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been fully considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 2-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya (US Patent 5,170,158) in view of Baker (US Publication 2005/0041128).
Regarding independent claim 1, Shinya teaches a data driver, comprising: 
a digital-to-analog converter configured to convert a digital data signal to an analog data voltage; a buffer configured to output the data voltage; and (Shinya teaches of having an X-circuit comprising D/As, 15, sample/hold circuits, 16 and buffers, 17 for outputting data signals to data lines of a display device. Fig. 2 Column 4, Lines 1-7);
a multi-channel sample/hold circuit electrically connected between the digital-to-analog converter and the buffer, the multi-channel sample/hold circuit including a first sample/hold circuit connected to a first channel and a second sample/hold circuit connected to a second channel, wherein: (Fig. 2 illustrates a sample/hold circuit electrically connected between the D/As and buffers.  Fig. 8 illustrates the details of a dual channel sample/hold circuits comprising a first sample/hold circuit (63, 66, 64) connected to a first channel and a second sample/hold circuit (61, 65, 62) connected to a second channel);
the first sample/hold circuit is configured to perform a first drive operation of sampling the data voltage as a buffer input voltage and maintaining the buffer input voltage during an n™ horizontal time, and configured to perform a second drive operation of outputting the buffer input voltage to an output terminal of the buffer during an (n+1 horizontal time, and the second sample/hold circuit is configured to perform the second drive operation during the n” horizontal time and to perform the first drive operation during the (n+1) horizontal time, where n is an integer greater than or equal to 1 (Starting in Column 6, line 39, in reference to Fig. 8, Shinya teaches of the first sample/hold circuit outputting a buffer input voltage during a next horizonal scanning period (N+1) which was previously held in capacitor, 66 during a time when the second sample/hold is operating during a current scanning period, N.  With the use of double holding sample/hold circuits, Shinya delivers a data voltage during one horizontal operation via one sample/hold circuit while holding the voltage for the next horizontal operation with the other sample/hold circuit);
Although Shinya teaches having a first and second sample/hold circuit, configured to operate in the manner recited above, Shinya does not explicitly teach:
the first sample/hold circuit is configured to have a source-follower structure...
However, in the field of sample/hold circuits, Baker discloses in [0034] of using source follow transistors (structure) in a sample/hold circuit.
Shinya teaches a base process/product of using a sample/hold circuit, which the claimed invention can be seen as an improvement in that the display device has a low offset voltage.  Baker teaches a known technique of a sample/hold circuit comprising a source follower structure that is comparable to the base process/product.
Baker’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Shinya and the results would have been predictable and resulted in the sample/hold circuit having very good voltage-to-current conversion on the input signals ([0034]), which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya (US Patent 5,170,158) in view of Baker (US Publication 2005/0041128) and in further view of Tseng (US Patent 10,497,308).   
	Regarding independent claim 15, Shinya teaches a display device, comprising: 
a display panel; (Abstract)
a gate driver configured to apply a gate signal to the display panel; (Y-driver activates address (gate) lines 3 to the display panel.  Fig. 1);
a data driver configured to apply an analog data voltage to the display panel; and (The X-driver (data driver) provides voltages to the data lines of the display panel as described by the capacitor holding an image signal);
a timing controller configured to control..... the data driver (Column 4, lines 19-23);
wherein the data driver includes: 
a digital-to-analog converter configured to convert a digital data signal to an analog data voltage; a buffer configured to output the data voltage; and (Shinya teaches of having an X-circuit comprising D/As, 15, sample/hold circuits, 16 and buffers, 17 for outputting data signals to data lines of a display device. Fig. 2 Column 4, Lines 1-7);
a multi-channel sample/hold circuit electrically connected between the digital-to-analog converter and the buffer, the multi-channel sample/hold circuit including a first sample/hold circuit connected to a first channel and a second sample/hold circuit connected to a second channel, wherein: (Fig. 2 illustrates a sample/hold circuit electrically connected between the D/As and buffers.  Fig. 8 illustrates the details of a dual channel sample/hold circuits comprising a first sample/hold circuit (63, 66, 64) connected to a first channel and a second sample/hold circuit (61, 65, 62) connected to a second channel);
the first sample/hold circuit is configured to perform a first drive operation of sampling the data voltage as a buffer input voltage and maintaining the buffer input voltage during an n™ horizontal time, and configured to perform a second drive operation of outputting the buffer input voltage to an output terminal of the buffer during an (n+1 horizontal time, and the second sample/hold circuit is configured to perform the second drive operation during the n” horizontal time and to perform the first drive operation during the (n+1) horizontal time, where n is an integer greater than or equal to 1 (Starting in Column 6, line 39, in reference to Fig. 8, Shinya teaches of the first sample/hold circuit outputting a buffer input voltage during a next horizonal scanning period (N+1) which was previously held in capacitor, 66 during a time when the second sample/hold is operating during a current scanning period, N.  With the use of double holding sample/hold circuits, Shinya delivers a data voltage during one horizontal operation via one sample/hold circuit while holding the voltage for the next horizontal operation with the other sample/hold circuit);
Although Shinya teaches having a first and second sample/hold circuit, configured to operate in the manner recited above, Shinya does not explicitly teach:
the first sample/hold circuit is configured to have a source-follower structure...
However, in the field of sample/hold circuits, Baker discloses in [0034] of using source follow transistors (structure) in a sample/hold circuit.
Shinya teaches a base process/product of using a sample/hold circuit, which the claimed invention can be seen as an improvement in that the display device has a low offset voltage.  Baker teaches a known technique of a sample/hold circuit comprising a source follower structure that is comparable to the base process/product.
Baker’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Shinya and the results would have been predictable and resulted in the sample/hold circuit having very good voltage-to-current conversion on the input signals ([0034]), which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although Shinya teaches of using a Y-driver (gate driver) and the use of a timing controller, Shinya does not explicitly detail the operation of the Y-driver and therefore does not explicitly teach:
a timing controller configured to control the gate driver....., 
However, in the same field of endeavor, Tseng discloses in Column, starting at line 22 of having a data and gate driver receiving control signals from a timing controller.
It would have been obvious to one of ordinary skill in the art to modify the display device having a timing controller, data driver and a gate driver, as disclosed by Shinya; to include the details of a timing controller providing control signals to a gate and data driver, as disclosed by Tseng to provide display operation.
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2011/0032129 to Tu discloses a double sample-and-hold circuit in Fig. 4 but does not explicitly disclose the claimed operation of claims 1 and 15.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693